Case 7:21-cv-00445-PMH Document1 Filed 01/19/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JUAN MEDRANO-PIZARRO and ANNA PLATTAU. Civil Action
Plaintiff, Case No.:
-against-
SHOP-RITE SUPERMARKETS, INC., NOTICE OF REMOVAL
Defendant.
xX

 

Defendant, SHOP-RITE SUPERMARKETS, INC. (“SHOP-RITE”) by their attorneys,
FISHMAN MCINTYRE BERKELEY LEVINE SAMANSKY, P.C., respectfully petition the
United States District Court, Southern District of New York, upon information and belief, as
follows:

I This case was originally commenced on or about August 26, 2020 in the Supreme
Court of the State of New York, County of Westchester. The suit is identified in the Supreme
Court as Juan Medrano-Pizarro_ and Anna Flattau v Shop-Rite Supermarkets Inc., Index Number
59257/2020E. A true copy of plaintiff's Summons and Verified Complaint is cumulatively
annexed hereto as Exhibit A.

2 SHOP-RITE first received notice of plaintiffs summons and complaint on or
about September 3, 2020. See Exhibit B.

3. The grounds for removal are based on the original jurisdiction of this Court under
28 U.S.C. § 1332, which allows this court to hear matters based on diversity of citizenship of the
parties. SHOP-RITE filed an answer to the plaintiff's complaint in the Supreme Court, the State
of New York, County of Westchester on October 28, 2020. A true copy is annexed hereto as
Exhibit C.

4. The Plaintiffs Complaint in the Supreme Court of the State of New York, County of

1
Case 7:21-cv-00445-PMH Document1 Filed 01/19/21 Page 2of5

Westchester, asserts monetary damages relating to personal injuries in a non-specified amount.
However, Plaintiff specifically claims that as a result of the incident complained of therein, the
plaintiff “was caused to sustain severe injuries to various parts of his body; that he suffered and will
continue to suffer for some time to come, great pain and anguish in the body and mind; that he
received the necessary hospital care and attention, and will continue to receive medical treatment for
which expenses have, are and will continue to be incurred; and, that as a result of the injuries
sustained, he may in the future require further hospitalization, medical care and attention; and, that
he has been unable to return to his usual activities; and, that upon information and belief, his injuries

are permanent and disabling in nature.” (See “Exhibit A, plaintiffs complaint, paragraph 19).

5. At or about the time SHOP-RITE filed an answer to plaintiff's complaint, SHOP-
RITE served upon the plaintiff a number of discovery demands, including a demand for a

supplemental statement of damages pursuant to C.P.L.R. 3017, as well as a request to admit.

6. By way of “Response to combined discovery demands” served by plaintiff upon the
office of the undersigned — via regular mail - on December 30, 2020 (and dated the same) plaintiffs’
demand damages in the amount of “Ten Million Dollars ($10,000,000.)” See “Plaintiffs” response
to demand for damages”, contained within plaintiffs’ “Response to combined discovery demands”,

at page 4, cumulatively annexed hereto as Exhibit “D”.

de Based upon the foregoing, there can be no doubt that the amount in controversy
herein exceeds $75,000.00, exclusive of interest and costs. Indeed, plaintiff has claimed damages of

over 100-fold such jurisdictional threshold!

8. In addition, this notice of removal is filed within 30 days of plaintiff's damage

disclosure served on SHOP-RITE’S counsel office via mail on December 30, 2020.
Case 7:21-cv-00445-PMH Document1 Filed 01/19/21 Page 3of5

9, At or about the same time SHOP-RITE served its initial discovery demands upon
plaintiff, SHOP-RITE also served on plaintiff a request to admit. A true copy of said request is
attached hereto as Exhibit “E.” Included within plaintiffs’ Response to combined discovery
demands (Exhibit D) is plaintiffs’ response to said request to admit. Said request to admit sought to
have the plaintiff admit, that as of the time the incident which forms the basis of this within action
occurred, that is, the date plaintiffs’ cause of action arose, plaintiffs were citizens of the State of
New York. By way of response to combined discovery demands, plaintiffs admitted to being
citizens of the State of New York. (See Exhibit D, page 6). Moreover, in plaintiffs’ summons and
complaint, plaintiffs allege they reside in Westchester County. (See Exhibit A, paragraph 1). Thus,

plaintiffs were citizens of the State of New York as of the time the instant cause of action arose.

10. SHOP-RITE is a corporation, incorporated in the State of New Jersey, with its

principal place of business in Keasbey, New Jersey. (See Exhibit “F” attached hereto).

11. Based upon the foregoing, diversity of citizenship exists. Plaintiffs are citizens of
the State of New York. On the other hand, SHOP-RITE is a foreign business corporation,
incorporated in the State of New Jersey and having its principal place of business in New Jersey.
Therefore, this action is between citizens of the State of New York (plaintiffs) and a corporation
other than New York, the Defendant, SHOP-RITE.

12; Written notice of the filing of this Notice of Removal has been given to all parties in
accordance with 28 U.S.C. §1446(d), as evidenced in the annexed Certificate of Service.

13. Promptly after filing this Notice with the Court and the assignment of a civil docket
number 59257/2020E, a copy of this Notice will be filed with the Supreme Court of the State of

New York, County of Westchester, in accordance with 28 U.S.C. §1446(d).
Case 7:21-cv-00445-PMH Document1 Filed 01/19/21 Page 4of5

WHEREFORE Petitioner, SHOP-RITE SUPERMARKETS, INC., defendant in the action
described herein now pending the Supreme Court of the State of New York, County of Westchester,
under Index No. 59257/2020E, prays that this action be removed therefrom to this Honorable Court.

Dated: New York, New York Yours, etc.

January 19, 2021 SUZ) )—

Mitchell B. Levifie, Esq.

FISHMAN McINTYRE BERKELEY
LEVINE SAMANSKY, P.C.

Attorneys for Defendant

SHOP-RITE SUPERMARKETS, INC

521 Fifth Avenue, 17" Floor

New York, New York 10175

T: (212) 461-7190

File No.: RSI-146

TO: Matthew R. Jaeger, Esq.
Petrocelli & Christy, LLP
170 Old Country Road, Suite 611
Mineola, New York 11501
516-746-4000
Your File No.: 7120 PI
Attorneys for Plaintiff
Case 7:21-cv-00445-PMH Document1 Filed 01/19/21 Page5of5

JUAN MEDRANO-PIZARRO V SHOP-RITE SUPERMARKETS, INC.
SDNY CASE NO.:

AFFIDAVIT OF SERVICE

STATE OF NEW YORK )
) sit
COUNTY OF NEW YORK _ )

BETTY ANN SALIERNO, being duly sworn deposes and says:

I am not a party to this action. I am over eighteen years of age and I am employed by
FISHMAN McINTYRE BERKELEY LEVINE SAMANSKY, P.C., 521 Fifth Avenue, 17"
Floor, New York, New York 10175.

On January 19, 2021, I served the within, NOTICE OF REMOVAL, RULE 7.1
STATEMENT AND CIVIL COVER SHEET, VIA ECF, and by depositing a true copy
thereof in a post-paid wrapper in an official depository under the exclusive care and custody of
the United States Postal Service within New York, addressed to each of the attorneys listed
below, at their designated or last known addresses set forth below their names:

TO: Matthew R. Jaeger, Esq.
Petrocelli & Christy, LLP
170 Old Country Road, Suite 611
Mineola, New York 11501
516-746-4000
Your File No.: 7120 PI
Attorneys for Plaintiff

ae
t Pilaf <=
BETTY ANN SALIERNO—_
Sworn to before me this

19™ day of January, 2021

MAB

MITCHELL 87LEVINE

Notary Public, State of New York
No. 02LE6211316

Qualified in New York County
Commission Expires: 9/14/21
